     Case 3:19-cv-05064-MCR-HTC Document 12 Filed 03/17/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA, ex
rel. ROBERT V. SMITH,

         Plaintiff,                                 Civil case No.
                                                    3:19-cv-05064-MCR/HTC
                      vs.

JAY A. ODOM,

         Defendant.


                            NOTICE OF APPEARANCE

      COMES NOW the United States of America and gives notice that the

United States of America is represented in this action by U.S. Department of

Justice, Civil Division Trial Attorney David M. Sobotkin. All further pleadings

and correspondence in this action should be directed to the undersigned.



                                      Respectfully submitted,

                                      BRIAN M. BOYNTON
                                      Acting Assistant Attorney General

                                      JAMIE ANN YAVELBERG
                                      SARA MCLEAN

                                      /s/ David M. Sobotkin

                                      DAVID M. SOBOTKIN
                                      N.Y. Bar No. 4480018
    Case 3:19-cv-05064-MCR-HTC Document 12 Filed 03/17/21 Page 2 of 3




                                 Attorneys
                                 U.S. Department of Justice
                                 Civil Division, Fraud Section
                                 Post Office Box 261
                                 Ben Franklin Station
                                 Washington, D.C. 20044
                                 Telephone: (202) 353-1291
                                 Email: david.m.sobotkin@usdoj.gov


Dated: March 17, 2021
     Case 3:19-cv-05064-MCR-HTC Document 12 Filed 03/17/21 Page 3 of 3




                       CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was
electronically filed via CM/ECF on this 17th day of March, 2021.


                                          /s/ David M. Sobotkin
                                          DAVID M. SOBOTKIN
